FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52102 Acquired Sales Corp. (Exact name of registrant as specified in its charter) Nevada87-40479286 (State or other jurisdiction(I.R.S. Employer Identification Number) of incorporation or organization) 31 N. Suffolk Lane, Lake Forest, Illinois 60045 (Address of principal executive offices) (847) 404-1964 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 5,832,482 shares of common stock, par value $.001 per share, outstanding as of August 14, 2009. Transitional Small Business Disclosure Format (Check one):Yes oNo x. ACQUIRED SALES CORP. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): Condensed Balance Sheets as of June 30, 2009 and September 30, 2008 F-1 Unaudited Condensed Statements of Operations for the Three and Nine Months Ended June 30, 2009 and 2008, and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2009 F-2 Unaudited Condensed Statements of Cash Flows for the Three and Nine Months Ended June 30, 2009 and 2008 and for the Period from May 27, 2004 (Date of Inception of the Development Stage) through June 30, 2009 F-3 Notes to Condensed Financial Statements F-4–F-6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item4A(T).Controls and Procedures 3 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. Submission of Matters to a Vote of Security Holders 4 Item 5. Other Information 4 Item6. Exhibits 4 Signatures 5 Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2009 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended September 30, 2008. F-1 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Balance Sheets June 30, September 30, Assets: Current Assets: Cash $ $ Pre-paid expense - Total Assets $ $ Liabilities and Stockholders' Equity: Current Liabilities: Accounts payable $ $ Note and accrued interest payable to related party - Total Current Liabilities Stockholders' Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 50,000,000 shares authorized, 5,832,482 shares issued and outstanding Additional paid-in capital Deficit accumulated prior to the development stage ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity: $ $ See accompanying notes to the condensed financial statements. F-2 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Statements of Operations For the period May 27, 2004 (Date of Inception For the Three Months Ended For the Nine Months Ended of the Development June 30, June 30, Stage) through June 30, 2009 Expenses: General and administrative $ ) $ ) $ ) $ ) $ ) Waiver of tax liability penalty - Interest ) ) - ) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to the condensed financial statements. F-3 Acquired Sales Corp. (a development stage enterprise) Unaudited Condensed Statements of Cash Flows For the period May 27, 2004 (Date of Inception For the Nine Months Ended of the Development June 30, Stage) through June 30, 2009 Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Expenses paid by capital contributed by officer - - 20 Issuances of warrants for services - - Changes in assets and liabilities: Prepaid expenses ) ) Accounts payable ) Payable to officer - - - Payroll tax penalties and accrued interest - - ) Net Cash Used by Operating Activities ) ) ) Cash Flows from Financing Activities: Proceeds from issuance of note payable to related party - Payment of principal on note payable to related party - - ) Proceeds from issuance of common stock - - Redemption of common stock - - ) Net Cash Provided by Financing Activities: - Net Increase (Decrease) in Cash ) ) Cash at Beginning of Period - Cash at End of Period $ $ $ See accompanying notes to the condensed financial statements. F-4 Acquired Sales Corp. (a development stage enterprise) Notes to Unaudited Condensed Financial Statements Note 1: Basis of Presentation The accompanying unaudited condensed financial statements of Acquired Sales Corp. (the “Company”) were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes that the following disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended September 30, 2008 included in the Company’s Form 10-K report. These unaudited condensed financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of Management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented. Operating results for the nine months ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ending September 30, 2009 or for any other period. Note 2: Organization and Summary of Significant Accounting Policies The Company was incorporated under the laws of the State of Nevada on January 2, 1986. In August 2001, the Company ceased all of its prior operations and remained dormant from then until May 27, 2004 when it began new development stage activities. Development stage enterprise – The Company is a development stage enterprise and has not engaged in any operations that have generated any revenue. The Company’s efforts have been devoted primarily to raising capital, borrowing funds and attempting to enter into a reverse acquisition with an operating entity. Use of estimates – These unaudited condensed financial statements are prepared in conformity with accounting principles generally accepted in the United States of America which require that Management make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities. The use of estimates and assumptions may also affect the reported amounts of revenues (if any occur in the future) and expenses. Actual results could differ from those estimates or assumptions. Basic and diluted loss per share of common stock – Basic loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding during the periods. Diluted loss per share is computed by dividing the net loss by the weighted average number of common shares outstanding and dilutive potential common shares, if the exercise of outstanding warrants had occurred. There were 175,000 warrantsoutstanding at June 30, 2009 and September 30, 2008 that were excluded from the calculation of diluted loss per share because they were anti-dilutive. Business condition – The Company’s financial statements have been prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. During the nine months ended June 30, 2009, the Company suffered a net loss of $10,306. The Company was able to pay its obligation as a result of proceeds received from the issuance of a note payable to a related party, of $10,000. Nevertheless, the Company has not been able to generate any revenue from operating activities which consequently raises substantial doubt about its ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company's ability to meet its ongoing financial requirements is dependent on Management being able to obtain additional equity and/or debt financing, the realization of which is not assured. In addition, the Company is dependent on Management being willing to continue to serve without monetary remunerations. F-5 Acquired Sales Corp. (a development stage enterprise) Notes to Unaudited Condensed Financial Statements (continued) Note 3 – Letter Agreement and Warrants Effective as of August 2007, the Company entered into a Letter Agreement with a private merchant bank to provide certain services related to the identification, evaluation and financing of potential acquisitions by the Company. Pursuant to the Letter Agreement, which terminated on December 31, 2007, the Company paid on August 2, 2007, a one-time $20,000 fee and prepaid accountable expenses of $10,000. During the three months ended December 31, 2007, the remaining $12,000 one-time fee and $2,374 of the accountable expenses were charged to expense. In addition, the Company issued warrants exercisable for 175,000 shares of common stock at $0.10 per share. The Company valued these warrants at $11,970 using the Black-Scholes option pricing model and charged this amount to expense during the year ended September 30, 2007. Under certain conditions and events, the Company may become obligated to make additional cash payments of six percent of the gross proceeds of an equity investment, three percent of the gross proceeds of a debt investment received by the Company and two percent of the consideration received by the Company as a transactional fee. The Company may also be required to issue additional warrants exercisable at the same price as shares being issued in an equity investment. Note 4 – Note Payable to Related Party On January 30, 2009 the Company entered into a promissory note for $10,000, due on demand bearing interest at 10% per annum with a related party. As of June 30, 2009, a total of $415 of interest has accrued on this note, all of which has been paid. F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Acquired Sales Corp. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. The Company is presently operating as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. The Company will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. Results of Operations For the three months and nine months ending June 30, 2009, the Company had no activities that produced revenues from operations. For the three months ending June 30, 2009, the Company had no revenues and incurred general and administrative expenses of $2,442 compared to $2,147 for the comparable 2008 period. For the nine months ending June 30, 2009, the Company had no revenues and incurred general and administrative expenses of $9,891 compared to $31,469 for the comparable 2008 period. The higher expenses for the 2008 period were due to consulting fees. For the period from inception of our new developmental stage (May 27, 2004) through June 30, 2009, the Company had no activities that produced revenues from operations and has had a net loss of $(93,035) since inception of its new developmental stage and$(2,691) in the three months ended June 30, 2009. These losses are primarily due to legal, accounting, audit and other professional service fees incurred in relation to corporate governance and SEC-related compliance matters. 1 Liquidity and Capital Resources As of June 30, 2009, the Company had assets equal to $720 comprised of cash and prepaid expenses. The Company had current liabilities of $11,106 as of June 30, 2009. On January 30, 2009 the Company entered into a promissory note for $10,000, due on demand and bearing interest at 10% per annum with a related party. The following is a summary of the Company's cash flows from operating, investing, and financing activities: For the Cumulative Period from Inception of our new developmental stage (May 27, 2004) through June 30, 2009. For the period May 27, 2004 (Date of Inception Nine Months of the Development Ended Stage) through June 30, 2009 June 30, 2009 Net Cash (Used) by Operating Activities $ ) $ ) Net Cash (Used) by Investing Activities $
